 LONGSHOREMENILWU LOCAL6 (GOLDEN GRAIN)1Warehouse Union Local 6,International Longshore-men and Warehousemen'sUnionandGoldenGrain Macaroni,Company.Case 32-CD-82June 8, 1988DECISION AND ORDER DENYINGMOTIONSBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN, BABSON, AND CRACRAFTUpon a charge filed by Golden Grain MacaroniCompany (the Employer) on October 5, 1984, andduly served on Warehouse Union Local 6, Interna-tionalLongshoremen and Warehousemen's Union(theRespondent), the General Counsel of the Na-tionalLabor Relations Board issued a complaintAugust 14, 1985, against the Respondentallegingthat it had violated Section 8(b)(4)(i) and (ii)(D) ofthe National Labor Relations Act.'The complaint alleges that on October 2, 1984,the Respondentclaimedthat employees represent-ed by it, rather than employees represented byLocal 125, Bakery, Confectionery & TobaccoWorkers' International Union (Local 125), were en-titled to package bread crumbs for Golden Grainstuffingmix at the Employer's Ghirardelli Choco-lateCompany plant (disputed work). The com-plaint also alleges that on October 4 and 5, 1984,the Respondent, in furtherance of its claim, encir-cled a machine at the Ghirardelli Chocolate Com-pany plant, wrapped paper around it, and placedon it a signbearing the legend "Unfair to Local 6."The complaint further alleges that by such conducttheRespondent induced and encouraged individ-uals employed by Golden Grainto engage in astrike or refusal in the course of their employmentto use, manufacture, process, transport, or other-wise handle or work on any goods, articles,materi-als,or commodities or to perform services, andthreatened, coerced, and restrained the Employerand other persons engaged in commerce, or in in-dustries affecting commerce, with an object offorcing or requiring the Employer to assign the dis-puted work to employees it represents, rather thanto employees represented by Local 125. The com-plaint further alleges that the Respondent has failedand refused to comply with the Board's July 19,1985Decision and Determination of Dispute,2which awarded the disputed work to Local 125-represented employees, by failing to give the Re-gionalDirector timely and unequivocal writteniOn August 23, 1985, the complaint was amended to correct the cap-tion2LongshoremenILWULocal 6 (GoldenGrain),275 NLRB 1128 (1985)In that case the Board rejected the Respondent's work preservation de-fense and found reasonable cause to believe Sec 8(b)(4)(D) of the Acthad been violated No credibility issues were raisednotice of its intent to comply with the decision. OnAugust 22, 1985, the Respondent filed an answeradmitting in part, and denying in part, the com-plaint allegations,denying the commission of anyunfair labor practices, and asserting the work pres-ervation doctrineas anaffirmative defense.On September 9, 1985, the General Counsel filedaMotion to Strike Denials in the Respondent'sAnswer and Motion for Summary Judgment. TheGeneral Counsel asserts that summary judgmentshould be granted because all evidentiary issuesraised by the Respondent's answer were either liti-gated in the underlying 10(k) proceeding, admittedby the Respondent, or have been established by un-disputed evidence.On September 17, 1985, the Boardissued anorder transferring the proceeding to the Board anda Notice to Show Cause why the General Coun-sel'sMotion for Summary Judgment should not begranted. The Respondent filed a response, again as-serting that the Respondent's conduct is protectedby the work preservation doctrine.We find, contrary to the General Counsel's con-tentions, that the pleadings and submissions of theparties raise issues which can best be resolved by ahearing before an administrative law judge. In itsanswer to the complaint, the Respondent denied,inter alia, that the Employer assigned the disputedwork to Local 125-represented employees; that theRespondent claimed that Local 6-represented em-ployees were entitled to perform the work; that theRespondent encircled a machine, wrapped paperaround it, and placeda signon it; that such con-duct induced employeesto engagein a work stop-page; that an object of the conduct was to forcethe Employerto assignthe work to Local 6-repre-sented employees rather than to Local 125-repre-sented employees; and that the Respondent has re-fused to comply with the Board's determination ofdispute by failing to state in writing its intent tocomply.3The Respondent also raised its workpreservation defense in both its answer to the com-plaint and its response to the Board's Notice toShow Cause.8We note withregard to this final allegation that the Respondent hasnot submittedevidence to rebut theGeneral Counsel'saffidavitshowingnoncompliance Such refusal to promise compliancewith the 10(k) deter-mination doesnot, however,serve as an independentbasis forfinding an8(b)(4XD) violationRather, such noncompliance serves as a triggeringevent for the issuance of a complaint.SeeIronWorkersLocal 595(BechtelCorp),112 NLRB 812,817 (1955),OperatingEngineersLocal 150 (D H.Johnson Co.), 268 NLRB 1339, 1341(1984), enfd.755 F.2d 78 (7th Cir.1985). Tothe extent that cases such asLongshoremenIL WU Local 62-B(AlaskaTimber), 271NLRB 1291 fn3 (1984),modified781 F.2d 919(D.C Cir1986), andPlumbersLocal 195 (Texas Oil),231 NLRB 525, 527(1977), enfd 574 F.2d 1215 (5th Cir.1978), are inconsistent,they areoverruled289 NLRB No. 4 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAn 8(b)(4)(D) proceeding, unlike a 10(k) pro-ceeding, is an adjudicatory proceeding required tobe conducted pursuant to the Administrative Pro-cedure Act, 5 U.S.C. § 554. As the Supreme Courtnoted inITT v. Electrical Workers IBEW Local 134,419 U.S. 428, 446 (1975), relying on the followingfootnote fromNLRB v. Plasterers Local 79,404U.S. 116, 122 fn. 10 (1971):The 10(k) determination is not binding as sucheven on the striking union.If that union con-tinues to picket despite an adverse 10(k) deci-sion,the Board must prove the union guilty ofa 8(b)(4)(D) violation before a cease-and-desistorder can issue.The findings and conclusionsin a 10(k) proceeding are notres judicataonthe unfair labor practiceissuein the later§ 8(b)(4)(D)determination.International Typo-graphical Union,125 N.L.R.B. 759, 761 (1959).Both parties may put in new evidence at the§ 8(b)(4)(D)stage,although often,as in thepresent cases, the parties agree to stipulate therecord of the 10(k) hearing as a basis for theBoard's determination of the unfair labor prac-tice.Finally, to exercise its powers under§ 10(k), the Board need only find that there isreasonable cause to believe that a § 8(b)(4)(D)violationhasoccurred,whileinthe§ 8(b)(4)(D)proceeding itself the Board mustfind by a preponderance of the evidence thatthe picketing union has violated § 8(b)(4)(D).International Typographical Union,supra at 761fn. 5 (1959).Therefore,when a 10(k) determination does notend the work dispute,the proceeding becomes ad-judicatory following the issuance of an unfair laborpractice complaint.Bricklayers v.NLRB,475 F.2d1316, 1322 (D.C. Cir. 1973), enfg. 188 NLRB 148(1971).At that point, if a genuine issue of materialfact exists whether an unfair labor practice has oc-curred,a hearing before an administrative lawjudge is required, even if the issue was previouslylitigated in the underlying 10(k) proceeding. Inthis regard,we find that a genuine issue of materialfact exists when there are credibility issues to beresolved or when a respondent denies the existenceof an element of the 8(b)(4)(D) violation, either di-rectly or byraising anaffirmative defense.An8(b)(4)(D) respondent is not, however, required toproffer new and previously unavailable evidence inorder to be entitled to a hearing.4 Accordingly, we4The Board will not, however,relitigatethreshold matters that arenot necessary to prove an 8(b)(4)(D) violation. SeeBricklayers,above, inwhich the court found the thresholdissueof whether there had been anoverrule prior Board cases to the extent they sug-gest that a respondent in an 8(b)(4)(D) proceedingis not entitled to relitigate factual issues concerningthe elements of the 8(b)(4)(D) violation that wereraised in an underlying 10(k) proceeding unless itpresents new or previously unavailable evidence. 5Thus, summary judgment will be appropriateonly when the parties have stipulated the record ofthe 10(k) hearing as a basis for the Board's deter-minationof theunfairlabor practice or when a re-spondent has not demonstrated the existence of amaterial issue of fact with respect to the findingsmade at the 10(k) proceeding.6 In these instances,the Board will continue to utilize the record in the10(k) hearing in order to determine whether, by apreponderance of the evidence, an 8(b)(4)(D) viola-tion has occurred.In this case, the parties have not stipulated the10(k) recordas a basisfor the 8(b)(4)(D)unfairlabor practice determination. Further, the Respond-ent'swork preservation defense is a mixed questionof fact and law relating to the alleged illegal objectof the Respondent's conduct. We fmd that, by itsrenewalof thework preservation defense in itsanswer to the complaint and in its response to thenotice to show cause, combined with its denial ofthe complaint allegations relatingtowhether thealleged unlawful conduct occurred, the Respondenthas demonstrated the existence of a material issueof factregarding the elementsof the alleged8(b)(4)(D)violation.Accordingly,we concludethat summary judgment is inappropriate in the in-stant case.ORDERIt is ordered that the General Counsel's motionsare denied and the proceeding is remanded to theRegional Director for Region 32 for further appro-priate action.agreed method of settlement had been resolvedby theBoard in the 10(k)proceeding.5See,e g.,Operating EngineersLocal 571 (J. E D. Construction),241NLRB 1066 (1979), enfd.624 F 2d 846 (8th Cir.1980);IronWorkersLocal 433 (PlazaGlass),218 NLRB 848(1975), enfd 549 F 2d 634 (9thCir. 1977),certdenied434 U.S. 832(1977);ElectricalWorkers IBEWLocal 3 (Mansfield Contracting),206 NLRB 423 (1973)6Member Cracraft expresses no view as to what result she would havereached here had the General Counsel'sMotion for Summary Judgmentbeen "made and supported"in conformity with Rule 56 of the FederalRules of Civil Procedure See Rule 56(e),which provides,inter alia, asfollows: "When a motion for summary judgment is made and supportedas provided in this rule, an adverse party may not rest upon the mereallegations or denials of his pleading, but his response, by affidavits or asotherwiseprovidedin this rule, must set forth specific facts showing thatthere is a genuine issue for trial."